DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled by preliminary amendment, claims 21-40 are added as new
claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The present application is a continuation of U.S. Patent Application No. 16/457,639, filed on June 28, 2019, which is a continuation application of U.S. Patent Application No. 15/361,180 filed on November 25, 2016, now U.S. Patent No. US10382,409, which is a non- provisional of and claims the benefit of priority to U.S. Provisional Application No. 62/260,160, filed November 25, 2015. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application 17/307,214
US patent US 11038853 B2
21. (New) A method for securing communications between a first computer and a second computer, the method comprising: 
securing a communication connection over a communications network at least in part by: encrypting, by the first computer, a first data block with a cryptographic key; 

generating, by the first computer, an encrypted first control block by encrypting a first control block; 

generating, by the first computer, a request data packet of the communication connection, the request data packet including the encrypted first control block and the encrypted first data block;

 sending, by the first computer, the request data packet to the second computer over the communications network, wherein the second computer generates a response data packet comprising an encrypted second control block and an encrypted second data block; 
receiving, by the first computer, the response data packet of the communication connection from the second computer over the communications network; 

generating, by the first computer, a second symmetric key using a predetermined algorithm; 

decrypting, by the first computer, the encrypted second control block with the generated second symmetric key to obtain a second control block; and 


decrypting, by the first computer, the encrypted second data block with a cryptographic key that is determined using data in the second control block to obtain a second data block.
1. A method for securing communications between a first computer and a second computer, the method comprising: 
securing a communication connection over a communications network at least in part by: encrypting, by the first computer, a first data block with a first symmetric key; 

generating, by the first computer, a first control block comprising the first symmetric key;
 
generating, by the first computer, a request data packet of the communication connection, the request data packet including the first control block and the encrypted first data block; 

sending, by the first computer, the request data packet to the second computer over the communications network, wherein the second computer generates a response data packet comprising an encrypted second control block and an encrypted second data block;
 receiving, by the first computer, the response data packet of the communication connection from the second computer over the communications network; 

generating, by the first computer, a second symmetric key using a predetermined algorithm; 

decrypting, by the first computer, the encrypted second control block with the generated second symmetric key to obtain a second control block; extracting, by the first computer, the first symmetric key from the second control block; and 

decrypting, by the first computer, the encrypted second data block with the extracted first symmetric key.




Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11038853 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variations.

Instant application 17/307,214
US patent US 10382409 B2
21. (new) A method for securing communications between a first computer and a second computer, the method comprising: 
securing a communication connection over a communications network at least in part by: encrypting, by the first computer, a first data block with a cryptographic key;
 generating, by the first computer, an encrypted first control block by encrypting a first control block; 
generating, by the first computer, a request data packet of the communication connection, the request data packet including the encrypted first control block and the encrypted first data block; 

decrypting, by the first computer, the encrypted second control block with the generated second symmetric key to obtain a second control block; 
and 

decrypting, by the first computer, the encrypted second data block with a cryptographic key that is determined using data in the second control block to obtain a second data block.

generating, by the first computer, a second symmetric key using a predetermined algorithm; 

sending, by the first computer, the request data packet to the second computer over the communications network, wherein the second computer generates a response data packet comprising an encrypted second control block and an encrypted second data block; 
receiving, by the first computer, the response data packet of the communication connection from the second computer over the communications network; 


1. A method for securing communications between a first computer and a second computer, the method comprising: 
securing an application programming interface at least in part by: 
receiving, by the second computer from the first computer over a communications network, a request data packet of the application programming interface, the request data packet including a first control block comprising a first symmetric key, and a first data block encrypted with the first symmetric key, wherein the first control block is encrypted with a public key of a public-private key pair; 
decrypting, by the second computer, the first control block with a private key of the public-private key pair; 
extracting, by the second computer, the first symmetric key from the first control block; 
decrypting, by the second computer, the encrypted first data block with the extracted first symmetric key; 


generating, by the second computer, a second symmetric key using a predetermined algorithm based on data in the first control block; 

generating, by the second computer, a response data packet of the application programming interface, the response data packet comprising a second data block and a second control block comprising the first symmetric key; and 

transmitting, by the second computer, the response data packet to the first computer over the communications network.





Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10382409 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variations.


Allowable Subject Matter
Based on prior allowed case 16/457639 and 15/361,180 and prior art record claims 21, 30, 35 will be allowable if applicant files terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498